 



Exhibit 10.3

Amendment No. 1 to the Sensient Technologies

Corporation Amended and Restated Change of Control

Employment and Severance Agreement

     WHEREAS, Sensient Technologies Corporation (the “Company”) has entered into
Amended and Restated Change of Control Employment and Severance Agreements (the
“Agreements”) with certain executives of the Company (the “Executives”); and

     WHEREAS, the Company desires to revise the definition of “recent annual
bonus” to clarify the term “highest bonus award” in such definition;

     NOW THEREFORE, subject to the consent of the Executives, the Agreements are
amended as hereinafter provided.

     1. Section 4(b)(ii) is amended in its entirety to read as follows:

     “Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus, if any, earned paid under the Company’s Management Incentive Plan for
Division Presidents or the Company’s Incentive Compensation Plan for Elected
Corporate Officers, or any comparable bonus under any predecessor or successor
plan, during on the last five annual bonus payment datesfiscal years of the
Company which end immediately preceding or coinciding withthe Effective Date
(annualized in the event that the Executive was not employed by the Company for
the whole of such fiscal year or in the event of a short fiscal year consisting
of less than twelve months) (the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect to defer the receipt of such Annual Bonus.”

     2. Section 4(b)(ix)(A) is amended in its entirety to read as follows:

     “In the event of a Change of Control, for purposes of calculating the
Executive’s lump sum benefit under the Company’s Supplemental Executive
Retirement Plan A and B (collectively, the “SERP”) the Executive will be deemed
to have received three additional years of base salary in amounts equal to the
Executive’s Annual Base Salary as of the Effective Date as increased for
purposes of this subparagraph in each of such three years by the percentage
increase (if positive) in the Executive’s Annual Base Salary from the year prior
to the year which the Effective Date occurs to the year in which the Effective
Date occurs. Notwithstanding anything in the SERP or in the Company’s Executive
Income Deferral Plan (the “EIDP”) to the contrary, for purposes of determining
the “annual bonus” amount for Final Compensation under Section 2.D or the SERP
in the event of a payment under the SERP in connection with a Change of Control,
the measurement period over of five annual bonus payment dates fiscal years
referred to in Section 2.D of the SERP shall be the five-year period which
endsfive annual bonus

 



--------------------------------------------------------------------------------



 



payment dates immediately preceding or coinciding with the Effective Date as set
forth in Section 4(b)(ii) of this Agreement, and the lump sum distribution
payments under Sections 14(A)(1) and (2) of the SERP and Section X.A.(i) of the
EIDP shall be made on the date of the Change of Control (if such lump sum
distributions cannot be made with complete accuracy on the date of the Change of
Control, the Company shall pay an estimate of the lump sum amounts on the date
of the Change of Control and pay the balance as soon as practicable
thereafter).”

     IN WITNESS WHEREOF, this Amendment is duly executed this     day of    ,
2004.

            SENSIENT TECHNOLOGIES CORPORATION

 
      By:                        

 
 

--------------------------------------------------------------------------------

Executive

2